Citation Nr: 0723085	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral varicoceles with mild atrophy of the 
left testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from Mach 1981 to February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In June 2004, the RO 
held that service connection was warranted for bilateral 
varicoceles with mild atrophy of the left testicle, however, 
they assigned a noncompensable evaluation.  In August 2005, 
the RO revisited the matter and held that the veteran's 
disability warranted a 10 percent rating based upon residual 
painful scarring.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, in June 2004, the RO initially evaluated the 
veteran's bilateral varicoceles with mild atrophy of the left 
testicle by analogy to the rating code for atrophy of a 
testis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523.  Under 
DC 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation. 38 C.F.R. § 4.115(b) (2006).  In June 
2004, the RO held that a noncompensable evaluation was 
warranted because only the left testicle was atrophied.

In August 2005, the RO held that the veteran's bilateral 
varicocele with mild atrophy of the left testicle warranted a 
10 percent disability rating due to scarring under Diagnostic 
Code 7804.  Under DC 7804, a 10 percent rating is warranted 
when the scar is painful on examination.  This is the highest 
available rating.

The veteran has testified that he is entitled to a disability 
rating in excess of 10 percent because he underwent surgery 
on both testicles and consequently has two scars.  
Additionally, he alleged that the pain limits his physical 
activities.  He has also submitted that both his testicles 
are atrophied.  The Board notes that the veteran has not been 
afforded a VA examination since his discharge from service.  
Accordingly, the veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected 
bilateral varicoceles with mild atrophy of 
the left testicle.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should address whether both 
testes are atrophied.  He should discuss 
whether the veteran is experiencing any 
diseases of the genitourinary system 
resulting in disabilities related to renal 
or voiding dysfunctions, infections, or a 
combination of these, associated with his 
bilateral varicoceles.  The examiner 
should also address the nature and 
severity of the veteran's scarring.

2.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate and/or increased ratings are 
warranted for the veteran's bilateral 
scarring, atrophied testes.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



